DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1-14 are pending.
	In view of the amendment, filed on 11/13/2020, the following rejections are withdrawn from the previous office action, mailed on 11/13/2020.
Objections to claims 1 and 8.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 recites the limitation of “by actuation means of a rotation of the bar” in line 14.  There is insufficient antecedent basis for this limitation in the claim because prior to cited limitation, claim 1 already recites “actuation means” in line 13 of the claim and it is not clear if the latter limitation of “actuation means” in line 14 refers to a new limitation or refers back to previously cited “actuation means” in line 13. Clarification is requested.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pasquier et al. (US 2012/0164263).
Pasquier et al. (US ‘263) disclose a molding device (10) for a machine for manufacturing thermoplastic material containers by forming a pre-heated preform by means of a pressurized fluid, the molding device (10) including: two mold-carriers (14) mounted to be mobile relative to each other about a rotation axis (O) between an open position and a closed position, two half-molds (20, 220, 22, 222) which, each provided with a half-imprint (21) and carried by a mold-carrier (14), are mounted in the respective associated mold-carriers (14), and fixing means (40, 140, 240) adapted to fix each half-mold (20, 220) occupying a mounted position in a demountable manner to the mold-carrier (14), characterized in that the means (40, 240) for fixing each half-mold (20, 220) to the mold-carrier (14), mounted to be mobile between at least a fixing position and a release position, include at least one actuator member (42, 242) that is carried by the molding device (10) and in that said at least one actuator member (42, 242) for the fixing means (40, 240) is adapted to slide to drive the fixing means (40, 240) between said positions when the mold-carriers (14) are in the closed position.
Pasquier et al. (US ‘263) teaches said at least one fixing element rigidly fastened to each half-mold (20, 220) is a first fixing element (54, 254) of male type and said at least one other fixing element connected to the actuator member (42, 242) is a second fixing element (56, 256) of female type.
Pasquier et al. (US ‘263) disclose the actuator member (42, 242) includes at least two fixing elements (54, 56) one of which is connected to said member (42, 242) with a spring member (58) disposed between them to form a connection with play adapted to guarantee correct positioning of each element with the associated other complementary element.

[AltContent: textbox (Two half molds (20, 120))][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    340
    246
    media_image1.png
    Greyscale

[AltContent: textbox (Two half-mold holders (22))][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    401
    277
    media_image2.png
    Greyscale


[AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    477
    335
    media_image3.png
    Greyscale

[AltContent: textbox (Two quick coupling devices (40, 140, 240))]
[AltContent: textbox (Elastic tensioning means (52, 58))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Fixing elements (54, 56))][AltContent: arrow][AltContent: arrow][AltContent: textbox (At least one locking fin (56))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A bar (42))][AltContent: arrow]
    PNG
    media_image4.png
    734
    401
    media_image4.png
    Greyscale


[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    346
    482
    media_image5.png
    Greyscale

[AltContent: textbox (Actuation means (42, 48, 106))]
    PNG
    media_image6.png
    755
    368
    media_image6.png
    Greyscale



Moreover, Pasquier et al. (US ‘263) disclose the actuator member (42) for the fixing means (40) is adapted to be actuated selectively by a drive system (48) including actuator means (106) for causing it to slide between said positions of fixing and releasing the fixing means (40) of each shell (20). (See paragraph [0142])
Further, Pasquier et al. (US ‘263) disclose the fixing means 40 are advantageously at least in part integrated into the interior of the molding device 10 and are disposed between the edge 28 of the shell 20 (or half-mold) and the facing edge of the shell carrier 22 (or mold-carrier), said edges being parallel to the rotation axis O, in such manner as to fix the shell 20 (or half-mold) at one or both of its edges 28. (See paragraph [0157])
Moreover, Pasquier et al. (US ‘263) disclose the fixing means 40 are preferably arranged on either side of the half-imprint 21, on each edge 28 of the shell 20 (or half-mold), i.e. here diametrally opposite in the longitudinal direction, at the level of the vertical molding plane or joint plane. (See paragraph [0158])
Furthermore, Pasquier et al. (US ‘263) teach the respective fixing means 40 include at least one fixing element 54 that is rigidly fastened to each half-
Moreover, Pasquier et al. (US ‘263) disclose the lower hook 56 is preferably connected to the actuator member 42 via a spring member 58 forming play take-up means adapted to guarantee correct positioning in the fixing or release position of each hook 56 with the associated peg 54, notably by compensating tolerances. (See paragraph [0184])
	Therefore, as to claim 1, Pasquier et al. (US ‘263) disclose a blow mold (10), defining a longitudinal axis, for plastic containers comprising at least two half-molds (20, 120); at least two half-mold holders (22), each half-mold holder (22) supporting one of the two half-molds (20, 120), each half-mold holder (22) and each half-mold (20, 120) defining respective complementary coupling surfaces between half-mold holder (22) and half-mold (20, 120); at least two quick coupling devices (40, 140, 240), each quick coupling devices (40, 140, 240) being adapted to lock a respective half-mold (20, 120) to a corresponding half-mold holder (22); wherein each quick coupling device (40, 140, 240) is fixed to a respective half-mold holder (22) and comprises a bar (42), parallel to the longitudinal axis, inserted in one of two longitudinal edges of the half-mold holder (22) and adapted to move only by rotation about an axis thereof; actuation means (42, 48, 106) adapted to actuate a rotation of the bar (42) about the axis thereof; fixing elements (54 and 56) in which at least one locking fin (56) fixed along the bar (42) and adapted to move, by the actuation means (42, 48, 106) of a rotation of the bar (42), from an unlocking position to a locking position in which said at least one locking fin (54) interacts with a respective half-mold (20, 120), whereby the half-mold (20, 120) and respective half-mold holder (22) are locked to each other in a position in which the respective complementary coupling surfaces are coupled to each other, wherein there are provided elastic tensioning means (52, 58) for pre-tensioning said at least one locking fin (54).
2, Pasquier et al. (US ‘263) teach there are provided at least two locking fins (54), fixed along the bar and arranged mutually angularly offset, defining respective median, mutually non-coplanar surfaces so as to press onto a respective half-mold so as to exert a respective different pressure on the respective half mold.
	Pasquier et al. (US ‘263) disclose when the lever 210 is moved to rotate 180◦ as indicated diagrammatically by an arrow F1 from its first position (FIG. 19) corresponding to the fixing position to its second position (FIG. 20) corresponding to the release position, the rod 206 is moved vertically upward as shown by the arrow F2 in FIG. 20. (See paragraph [0515])
	As to claim 3, Pasquier et al. (US ‘263) disclose the locking fins (54) are angularly offset with respect to each other defining angles which are mutually different with respect to a plane containing a contact wall of the half-mold holder; said contact wall at least partially defining a contact zone of the half-mold holder with the other half-mold holder when the mold is closed.
	As to claim 4, Pasquier et al. (US ‘263) teach  the other edge of the two longitudinal edges of the half-mold holder (14) there is provided at least one fixed protruding member on which the half-mold (20, 220, 22, 222) abuts when it is inserted in the half-mold holder with a rotation movement about the longitudinal axis.
	As to claim 5, Pasquier et al. (US ‘263) disclose the elastic tensioning means (58) consists of said bar having a torsional stiffness lower than 100 Nm/rad, preferably from 30 to 70 Nm/rad.
	As to claim 6, Pasquier et al. (US ‘263) teach there are provided at least two locking pins (54), fixed along the bar and arranged either mutually angularly offset or mutually coplanar.
	As to claim 7, Pasquier et al. (US ‘263) disclose the at least two locking fins (54) are angularly offset with respect to each other and define angles which are mutually different with respect to a plane containing a contact wall of the half-mold holder; the contact wall at least partially defining a contact zone of 
	As to claim 8, Pasquier et al. (US ‘263) teach the elastic tensioning means (58) are arranged at least one fixed protruding member, provided in the other edge of the two longitudinal edges of the half-mold holder and on which the half-mold abuts when said half-mold is inserted in the half-mold holder with a rotation movement about the longitudinal axis.
	As to claim 9, Pasquier et al. (US ‘263) disclose the elastic tensioning means (58) are integrated in said at least one fixed protruding member.
	As to claim 10, Pasquier et al. (US ‘263) disclose there are provided two or more said fixed protruding members, each fixed protruding member being arranged in a position corresponding to that of a respective locking fin.
	As to claim 11, Pasquier et al. (US ‘263) teach the elastic tensioning means (58) are Belleville washers.
	As to claim 12, Pasquier et al. (US ‘263) disclose the bar has a torsional stiffness at least equal to 200 Nm/rad.
	As to claim 13, Pasquier et al. (US ‘263) teach there is provided at least one recess, obtained on the complementary coupling surface of the respective half-mold, to accommodate the at least one locking fin (54) thus locking respective half-mold (20, 220, 22, 222) and half-mold holder (14) by fitting.
	As to claim 14, Pasquier et al. (US ‘263) disclose the actuation means (42, 242, 46) comprise at least one lever, which can be manually operated, or comprise a pneumatic device.
Response to Arguments
Applicant's arguments, filed on 11/13/2020, have been fully considered but they are not persuasive.
	Applicant argues “Pasquier provides for two bars (42), each bar (42) being inserted in a corresponding longitudinal edge of the half-mold holder, instead of only one bar as required in claim 1. In addition, in Pasquier the bar of the fixing means (40), which the Examiner appears to be equating with the ”
	This is not found persuasive. In response to applicant’s arguments that the claim requires only one bar (42) while the prior art disclose two bars (42), this does not necessarily disqualify the appropriateness of the prior art of Pasquier. The preamble of the claim introduces the structural limitations for the blow mold with the term of “comprising:” in which it opens the scope of the disclosed invention to do not just be limited to what is claimed, the disclosure of the invention can be much broader.  This is true for the applied prior art also. Moreover, as it was discussed above in the body of rejection, as to claim 1, Pasquier disclose each quick coupling device…comprises: a bar, parallel to the longitudinal axis, inserted in one of two longitudinal edges of the half-mold holder and adapted to move only by rotation about an axis thereof.
	Moreover, Applicant’s arguments that the bar (42) just moves vertically and does not rotate as required by the claim is not persuasive. Pasquier discloses “the actuator member (42) is mounted so as to be mobile in rotation between the fixing and release positions while acting on the fixing means.” (See paragraph [0146]) Therefore, as to claim 1, Pasquier disclose “a bar, parallel to the longitudinal axis, inserted in one of two longitudinal edges of the half-mold holder and adapted to move only by rotation about an axis thereof.”
Finally, after a full review of the submitted remarks in view of rejections of the claims over the prior art and also the claimed subject matter, it has been concluded that there are differences in interpreting the claimed subject matter and the cited reference by the Applicant and the Office. Therefore, Examiner would like to suggest that if Applicant’s Counsel believes an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nonogaki (US 2017/0212442) disclose a blow mold shell (M) of tubular shape, divided in both the longitudinal and transversal direction into individual parts (M1, M2, M3, M4, M5, M6) or divided in the longitudinal direction into individual parts (MF1 and MF2), each one of said parts featuring a cylindrical shell shape; parts (M1), (M3) and (M5) are supplementary, as well as parts (M2), (M4) and (M6).
Dorrmann (US 2012/0034331) disclose a blow mold assembly wherein each blow mould shell 2a can be replaced without the use of an additional tool by means of an eccentric quick-action clamping element 316. The eccentric quick-action clamping element 316 is flush-mounted in a recess 7 of the blow mould 2 or of the blow mould half 2a, so that a second blow mould half 2a can be placed flush against it and the entire blow mould assembly 1 can be closed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1743                                                                                                                                                                                                        03/04/2021